50 F.3d 7
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Betty Jean PARK, Doctor, Plaintiff--Appellant,v.BALTIMORE URBAN LEAGUE INFORMATION PROCESSING TRAININGCENTER, Defendant--Appellee.
No. 93-2291.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 14, 1995.Decided March 17, 1995.

Betty Jean Park, Appellant Pro Se.  Meldon Stonewall Hollis, Jr., HOLLIS & ASSOCIATES, P.A., Baltimore, MD, for Appellee.
Before HALL, LUTTIG, and MOTZ, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting the Defendant's motion for judgment.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Park v. Baltimore Urban League Info.  Processing Training Ctr., No. CA-92-2390-HM (D. Md. Oct. 4, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED